Citation Nr: 0831308	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  06-19 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for uneven heartbeat.

3.  Entitlement to service connection for epididymo-orchitis.

4.  Entitlement to service connection for pyelonephritis.

5.  Entitlement to nonservice-connected pension.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1977 with unverified periods of active duty for training 
before his discharge from the Army National Guard and Army 
Reserve in October 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.  

In June 2008, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.  

2.  Hypertension was not demonstrated during the veteran's 
service and/or during active duty for training, and a 
preponderance of the competent evidence of record is against 
concluding that such disorder was caused or aggravated by 
service.

3.  The veteran does not have a current medical diagnosis of 
an uneven heartbeat.

4.  The veteran does not have a current medical diagnosis of 
an epididymo-orchitis disability.

5.  The veteran does not have a current medical diagnosis of 
a pyelonephritis disability.

6.  The veteran is presently employed.  His disability 
picture does not permanently preclude him from engaging in 
substantially gainful employment consistent with his age, 
educational background, and work experience.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
military service, nor may service incurrence of hypertension 
be presumed.  38 U.S.C.A. §§ 101(21), (24), 106, 1101, 1110, 
1112, 1113, 1116, 1131, 1137, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 
3.307, 3.309 (2007). 

2.  An uneven heartbeat was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 101(21), (24), 106, 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§3.6, 3.102, 3.159, 3.303 (2007).  

3.  Epididymo-orchitis was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 101(21), (24), 106, 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§3.6, 3.102, 3.159, 3.303 (2007).

4.  Pyelonephritis was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 101(21), (24), 106, 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§3.6, 3.102, 3.159, 3.303 (2007).

5.  The requirements for a permanent and total disability 
rating for pension purposes are not met.  38 U.S.C.A. 
§§ 1502, 1521, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.321(b)(2), 3.340, 3.342, 4.15, 4.16, 4.17 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in July 2003, June 2004, August 2004, October 
2005, and March 2006.  These letters notified the veteran of 
VA's responsibilities in obtaining information to assist the 
veteran in completing his claims, and identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claims.  Thereafter, the claim was reviewed 
and a statement of the case was issued in April 2006.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006. 

Diligent efforts to confirm the veteran's active duty for 
training (ACDUTRA) service and/or obtaining any relevant 
service treatment records during periods of ACDUTRA have been 
unavailing.  Inquiries were made to the Kansas Army National 
Guard in July 2003, September 2003, March 2004, August 2004, 
and October 2004.  Negative replies were received in October 
2004 and January 2005 from the Kansas State Adjutant General.  
The claims file only includes proof of orders showing ACDUTRA 
in June 1999.  The veteran has submitted copies of some 
records, a line of duty report, and medical records for the 
period from June 1994 to July 1994 and the partial copy of a 
May 2002 National Guard examination.  The record reflects 
that VA has made reasonable efforts to obtain or to assist in 
obtaining all relevant records pertinent to the matters on 
appeal.

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to the matter have been requested or obtained.  
There has been substantial compliance with all pertinent VA 
laws and regulations and to move forward with these claims 
would not cause any prejudice to the appellant.

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2007).

In addition, certain chronic diseases, including 
hypertension, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty.  38 U.S.C.A. § 101(21), (24) 
(West 2002); 38 C.F.R. § 3.6(a) (2007).  Active military, 
naval, or air service also includes any period of inactive 
duty training (INACDUTRA) during which the individual 
concerned was disabled from an injury incurred in the line of 
duty.  Id.  Accordingly, service connection may be granted 
for disability resulting from disease or injury incurred in, 
or aggravated, while performing ACDUTRA or from injury 
incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. §§ 101(24), 106, 1110 (West 2002).

ACDUTRA includes full-time duty performed by members of the 
National Guard of any State or the Reserves.  38 C.F.R. 
§ 3.6(c) (2007).  INACDUTRA includes duty other than full-
time duty performed by a member of the Reserves or the 
National Guard of any State.  38 C.F.R. § 3.6(d) (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).  

Hypertension and Uneven Heartbeat

Service treatment records for the veteran's period of active 
service are entirely silent for complaints or findings 
indicative of hypertension or uneven heartbeat.

A partial National Guard examination dated May 2002 shows 
blood pressure readings of 158/110, 166/112, and 162/110.  
The examiner diagnosed uncontrolled hypertension and cardiac 
dysrhythma and recommended that the veteran consult with a 
cardiologist for an irregular heart rate and make and keep an 
appointment at VA for evaluation and treatment of 
uncontrolled hypertension.  The same day, the veteran was 
determined to be nondeployable due to poorly controlled 
hypertension and heart disease.

An August 2002 VA medical record indicated that the veteran 
said he was diagnosed with hypertension about three years 
earlier.

An April 2003 VA emergency room report related that when seen 
for depression and suicidal ideation, the veteran related 
that he was in the Army National Guard but was afraid he 
would be "kicked out" after 22 years.  He had been given a 
profile for hypertension in April 2002.

During an April 2003 VA hospital records showed admission for 
psychiatric care; the veteran was hypertensive.  A 
psychiatrist noted that records the veteran provided showed 
that he was diagnosed with atrial fibrillation.  While at the 
VA hospital for anxiety and depression, he was admitted 
evaluated for chest pain.  An internist who reviewed the 
veteran's EKG test assessed atypical chest pain, most likely 
related to gastroesophageal reflux disease or anxiety.  The 
veteran reported that just coming to the ER gave him comfort 
and that his chest pain was relieved.

A May 2003 VA medical record showed the veteran had a regular 
heart rhythm and no heart murmurs or thrills.

The veteran underwent a VA examination in December 2003.  The 
veteran said that he was diagnosed with hypertension and an 
irregular heart rate in April 2001, but the examiner could 
find no record in the claims file of such an examination or 
of problems due to an irregular heart rate.  Following the 
examination, the examiner diagnosed hypertension (poorly 
controlled at the time due to noncompliance with medications) 
and a history of irregular heartbeat.  He opined that the 
veteran's irregular heart rate did not appear to be 
clinically significant and that there did not appear to be an 
arrhythmia currently.  He also found no relationship between 
an irregular heart rate and a previous history of 
pyelonephritis and orchitis.

A May 2004 VA medical record showed no heart murmur or 
sounds.

During his June 2008 Board hearing, the veteran testified 
that he had no problems with hypertension or an irregular 
heartbeat until April 2002 while still in the National Guard.  
He said that he was diagnosed with both conditions during a 
physical examination, was told to follow-up both diagnoses, 
and put on profile.  The veteran said that he was on orders 
for his annual training when he took this physical exam at 
Fort Braden.  He conceded that now he was not experiencing 
any heart arrhythmia or heart murmurs or being seen by a 
doctor, but that he was taking medication.  (Transcript, at 
pp. 4-6, 10-11, 32).

In this case, the Board finds that service connection for 
hypertension and for an uneven heartbeat are unwarranted.

For purposes of VA compensation, the term "hypertension" 
means that the diastolic blood pressure is predominantly 90 
mm. or greater, and isolated systolic hypertension means that 
the systolic blood pressure is predominantly 160 mm. or 
greater with a diastolic blood pressure of less than 90mm 
(see 38 C.F.R. § 4.104, note following Diagnostic Code 7101 
(2007)).

Initially, the Board notes that the veteran separated from 
active duty in August 1977.  There is no evidence of a 
hypertension disorder within the one-year period afterwards.  
The first objective manifestation of hypertension is 25 years 
after service and is too remote in time from service to 
relate to service--absent competent (medical) evidence to the 
contrary.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000).

The veteran was not diagnosed with hypertension until April 
2002, according to the veteran's testimony and reports in VA 
inpatient and outpatient medical records dated in 2003.  In 
April 2002, the veteran was not in service, but was in the 
National Guard.  A partial May 2002 National Guard 
examination submitted by the veteran shows high blood 
pressure and a diagnosis of hypertension, but there is no 
evidence in the claims file that the veteran was on ACDUTRA 
in either April or May 2002, but for the veteran's statement 
during his hearing.  

In sum, the evidentiary record shows no evidence of a 
diagnosis or treatment for hypertension during active duty 
military service, or within one year of separation, or during 
a period of ACDUTRA.  Moreover, the appellant has not 
provided competent medical evidence or opinions to establish 
an etiological relationship between current hypertension and 
military service or a period of ACDUTRA.  See 38 C.F.R. 
§ 3.303(b).  Therefore, the Board finds service connection 
for hypertension is not warranted.

As for the veteran's claim for service connection for an 
uneven heartbeat, the record is similar in that this 
condition was not diagnosed until April or May 2002, long 
after the veteran's separation from active duty, and the 
veteran has not presented any evidence that this heart beat 
disorder manifested during a period of ACDUTRA, but for his 
testimony that he was on orders for ACDUTRA at the time of 
his 2002 physical.  In addition, the December 2003 VA 
examiner found that the veteran no longer had an irregular 
heart beat or an arrhythmia.  Since the veteran does not have 
a current disability for this claim, the Board need not 
address this claim further, since a veteran seeking 
disability benefits must establish the existence of a current 
disability.  See Boyer v. West, 210 F.3d at 1353.  

Epididymo-orchitis and Pyelonephritis

Service treatment records for the veteran's period of active 
service are entirely silent for complaints or findings 
indicative of kidney or testicle problems.

According to information supplied with his Notice of 
Disagreement, the veteran was on ACDUTRA from June 17, 1994 
until July 1, 1994.  During that time, he was hospitalized 
for more than a week at the Irwin Army Hospital in Fort 
Riley, Kansas, after complaining of a burning sensation when 
urinating and swollen testicles.  A July 1994 line of duty 
determination concluded that the veteran's illness was 
sustained while on annual training.  He was diagnosed with 
epididymitis, orchitis, and pyelonephritis and given a 
profile for incapacitation from June 30, 1994 to August 6, 
1994.

A May 2002 National Guard medical record showed no change in 
the veteran's right testicle.  A right testicular mass - 
hydrocele was noted on a partial May 2002 National Guard 
examination submitted by the veteran.

August 2002 private medical records showed the veteran's 
right testicle was not painful or changed in size since the 
1994 episode eight years before.  The right epididymis was 
indurated with essentially a smooth right testicle.  The 
veteran was referred to VA for a scrotal ultrasound.

A September 2002 VA ultrasound of the scrotum showed 
bilateral hydroceles without any testicular abnormality.

A January 2003 VA medical record noted the ultrasound of the 
scrotum.  The veteran said they did not cause any problems 
for him.  It was noted that the veteran had swelling of the 
right testicle since 1995 when he had a urinary tract 
infection.  The examiner noted this sounded as if orchitis.  
It was noted that the veteran did not want anything done at 
this time for the bilateral hydroceles.

The veteran underwent a VA examination in December 2003.  The 
report of examination noted the 1994 episode of 
pyelonephritis and orchitis and medical records that noted 
induration at the right testes and epididymis, but no 
testicular masses.  On examination, an area of abnormality 
and induration on the right testicle and epididymis, as well 
as hydroceles in both testicles, was noted.  The examiner 
diagnosed status post pyelonephritis and orchitis.  He opined 
that the orchitis and pyelonephritis did not appear to be 
exacerbating or causing any current medical issue. 

During his Board hearing, the veteran testified that in June 
1994 when on annual training he collapsed in a parking lot on 
his way to the medic station and that he was then transported 
to Fort Irwin Hospital for four and a half weeks.  He 
conceded that he has not had another episode of 
pyelonephritis and epididymo-orchitis.  He also testified to 
real pain in his testicles, but that he took no medication 
now for that condition.  (Transcript, at pp. 13-15, 24, 28-
30).

In this case, the Board finds that service connection for 
epididymo-orchitis and for pyelonephritis are unwarranted.

VA outpatient medical records fail to show current treatment 
for either a kidney or testicular disease or any diagnosis of 
a disability related to either.  The Board finds it 
significant that the December 2003 VA examiner diagnosed 
status post pyelonephritis and orchitis and opined that 
neither disorder appeared to be exacerbating or causing any 
current medical issues.  While the veteran testified to 
continued pain in the right testicle, the Board notes that 
pain, alone, without evidence of underlying pathology, does 
not constitute competent evidence of a disability for VA 
purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The 
veteran has offered no competent medical evidence to 
establish a current disability for either epididymo-orchitis 
or pyelonephritis.  Thus, the Board finds that the 
preponderance of the evidence does not support service 
connection for either claim.  

Since the veteran does not have a current disability for 
either claim, the Board need not address these claims 
further, since a veteran seeking disability benefits must 
establish the existence of a current disability.  See Boyer, 
210 F.3d at 1353.  Without evidence of a currently diagnosed 
disorder, service connection cannot be granted.  Id.; 
Brammer, 3 Vet. App. at 225 (1992). 

All Claims

In addition to the medical evidence, the Board has considered 
the veteran's assertions in his written statements.  However, 
to whatever extent these assertions are being offered on any 
medical question, the Board points out that questions of 
medical diagnosis and causation are within the province of 
medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-
38 (1994).  As the veteran is a layperson without the 
appropriate medical training and expertise, he is, of course, 
not competent to provide a probative opinion on a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, any lay assertions in 
this regard have no probative value.

Under these circumstances, the Board must conclude that the 
claims for service connection for hypertension, for an uneven 
heartbeat, for epididymo-orchitis, and for pyelonephritis 
must be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

Nonservice-connected Pension Laws and Regulations

The Board first notes that the veteran's service included a 
90-day period designated by Congress as being in the Vietnam 
Era, which is more than 90 days during a period of war as 
required in 38 U.S.C.A. § 1521(j)(1). 38 U.S.C. § 101(29); 38 
C.F.R. § 3.2(f).  The Board now proceeds to consider the 
appropriate evaluation of the veteran's disabilities.

Non service-connected pension benefits are payable to a 
veteran who served for 90 days or more during a period of 
war, which is not in dispute here, and who is permanently and 
totally disabled due to non service-connected disabilities 
that are not the result of his or her own willful misconduct.  
38 U.S.C.A. § 1521 (West 2002 & Supp. 2005); see also Dilles 
v. Brown, 5 Vet. App. 88, 89-90 (1993) and cases cited 
therein.  If a veteran's combined disability is less than 100 
percent, he or she must be unemployable by reason of 
disability.  38 C.F.R. §§ 3.321, 3.340, 3.342 and Part 4 
(2006); see also Brown (Clem) v. Derwinski, 2 Vet. App. 444, 
446 (1992).

Disability evaluations are determined by the application of 
the VA schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West2002 
& Supp.2005); 38 C.F.R. § 3.321(a), Part 4 (2006).  The basis 
of disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2006).

The Court has provided an analytical framework for 
application in pension cases.  See Talley v. Derwinski, 2 
Vet. App. 282 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); and Brown v. Derwinski, 2 Vet. App. 444 (1992).  The 
holdings in these cases are to the combined effect that VA 
has a duty to insure: that an appropriate rating for each 
disability of record is assigned using the approach mandated 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991); that the 
"average person" and "unemployability" tests are both 
applied; and that if the benefit may not be awarded under the 
"average person" or "unemployability tests, a determination 
must then be made whether there is entitlement to non 
service-connected disability pension on an extraschedular 
basis.  

The average person (or objective) test is rooted in 38 
U.S.C.A. § 1502(a)(1) and 38 C.F.R. § 4.15 and mandates that 
total disability will be found to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation, provided that the 
impairment is reasonably certain to continue throughout the 
life of the disabled person.

The unemployability (or subjective) test arises from 38 
U.S.C.A. § 1521(a) (West 1991) and 38 C.F.R. §§ 3.321(b)(2), 
4.17 and mandates that where it is shown that the appellant's 
disabilities meet the percentage requirements of 38 C.F.R. § 
4.16, and it is shown that they are permanent in nature, a 
determination should be made whether such disabilities render 
him or her incapable of substantially gainful employment.  If 
so, the veteran again meets the requirements of the law for 
the benefit at issue.  To meet the percentage requirements of 
38 C.F.R. § 4.16, the veteran must suffer from one disability 
ratable at 60 percent or more, or two or more disabilities 
where one of the disabilities is ratable at 40 percent or 
more, and the combined rating of all disabilities is 70 
percent or more.

Finally, if the veteran does not meet either the "average 
person" or the "unemployability" tests, a determination is 
required as to whether the veteran should be granted 
entitlement to non service-connected disability pension on an 
extraschedular basis, pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(2), on the basis that he or she is unemployable by 
virtue of age, occupational background or other related 
factors.

Factual Background and Analysis

Pertinent to the instant appeal, the Board first notes that 
the veteran meets the active duty requirement for basic 
eligibility for pension benefits, i.e., he served on active 
duty for a period of ninety (90) consecutive days or more 
during a period of war.  See 38 U.S.C.A. §§ 101(11)(29); 
1521(a)(j)(1).

The veteran's recognized disabilities include chronic low 
back strain, for which he is service connected and in receipt 
of a 10 percent rating.  He also has nonservice-connected 
disorders, including an uneven heartbeat (0 percent), 
hypertension (10 percent), pyelonephritis (0 percent), 
epididymo-orchitis (0 percent), a dysthymic disorder (30 
percent), a right shoulder disorder (10 percent), an 
bilateral testicular hydroceles (0 percent).

Associated with the claims folder are March and September 
2007 statements from a VA psychologist which are to the 
effect that the veteran suffers from chronic mental illness 
and chronic physical ailments rendering him disabled and 
permanently unemployable.  

The Board concludes that the veteran does not satisfy the 
criteria for a schedular permanent and total evaluation under 
38 C.F.R. §§ 4.16(a) and 4.17. As the veteran has more than 
one disability, he is required to have at least one 
disability rated as at least 40 percent disabling in order to 
meet the threshold requirement of § 4.16(a). Such is not the 
case here. No disability has been assigned more than a 30 
percent rating. Since none of his disabilities has been rated 
as at least 40 percent disabling, the veteran cannot be 
considered permanently and totally disabled on this basis.

Accordingly, in this case, in order to grant a permanent and 
total disability rating for pension purposes, the evidence 
must show that the veteran meets the requirements for pension 
on an extraschedular basis.

Under the applicable criteria, where the evidence of record 
establishes that an applicant for pension who is basically 
eligible fails to meet the disability requirements based on 
the percentage standards of the rating schedule, but is found 
to be unemployable by reason of his disabilities, age, 
occupational background and other related factors, a 
permanent and total disability rating on an extraschedular 
basis may be approved.  38 C.F.R. § 3.321(b)(2).

Among the requirements for a VA non-service-connected pension 
is that a veteran be permanently and totally disabled from 
disabilities not due to his own misconduct.  38 U.S.C.A. 
§§ 1502, 1521; 38 C.F.R. §§ 3.321, 3.340, 3.342, 4.15, 4.16, 
4.17.  Alcohol and drug abuse are considered willful 
misconduct conditions and may not be considered in support of 
his VA pension claim.  38 C.F.R. § 3.301.

The veteran is 52 years old and has a 12th grade, high school 
education.  An August 2007 VA psychology note by a VA 
psychologist, written while the veteran was admitted to the 
Leavenworth VA domiciliary for addiction and emotional 
problems, found that the veteran had a very limited capacity 
to maintain competitive employment and that there was no 
reason to expect that his level of functioning would improve 
significantly.  The psychologist noted that the vocational 
staff had concluded that the veteran was unemployable at that 
time and the treatment team concluded he was clearly disabled 
from chronic mental illness and chronic physical ailments.  
In September 2007, the VA psychologist drafted a psychology 
note for the file and for the veteran explaining that the 
treatment team for the VA domiciliary homeless veterans 
program found that the veteran was clearly disabled and 
permanently unemployable.

However, during his Board hearing in June 2008 the veteran 
testified that he was working as a security guard for 40 
hours a week at $12 an hour.  He testified that he began work 
as a security officer about three and a half months before 
the time of the hearing.  (Transcript, at pp. 25-26, 32-33).  

The Board finds that employment, consistent with the 
veteran's current disabilities, is not precluded.  Such 
assessment is based on the veteran's employment testimony 
during his hearing.  There is no indication that the 
veteran's present physical and emotional problems result in 
significant functional impairment precluding gainful 
employment.  In sum, the veteran's disabilities, when 
evaluated in association with his education, occupational 
background and age are not shown to preclude all kinds of 
substantially gainful employment should the veteran choose to 
seek such opportunities.  In addition, his testimony shows 
that he is currently engaged in gainful, full-time 
employment, and not marginal, employment.

The evidence of record does not show that this veteran is 
dissimilarly situated than any other veteran when considering 
the applicable factors.  As such, the Board further finds 
that a permanent and total rating on an extraschedular basis 
is not warranted.  Overall, the Board concludes that the 
veteran is not entitled to a permanent and total disability 
rating for nonservice-connected pension purposes.  38 
U.S.C.A. §§ 1502, 1521; 38 C.F.R. §§ 3.321, 3.340, 4.15, 
4.16, 4.17.

In reaching this decision the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran 
but does not find that the evidence is approximately balanced 
as to warrant its application.  38 C.F.R. § 3.102 (2007).
ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for uneven heartbeat is 
denied.

Entitlement to service connection for epididymo-orchitis is 
denied.

Entitlement to service connection for pyelonephritis is 
denied.

Entitlement to nonservice-connected disability pension 
benefits is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


